DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I, claims 9-13 and 19, in the reply filed on 06/02/2022, is acknowledged.  The traversal is on the ground(s) that invention III and IV share a special technical feature. This is not found persuasive because there is no special technical feature to link all invention groups together as indicated in restriction requirement. Furthermore, this technical feature is known in the art as discussed in the following 102/103 rejection.  Once invention group III is found allowable, Invention group IV that requires all the limitation of invention III could be rejoined for examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2022.
Applicants further elect structure in claim 19 as specific copolymer, this species is free of art. The examination moves to next species in the examiner’s choice, claims 9 and 11-13 read on the elected species and are under examination, claims 10 and 19 do not read on the elected species and are withdrawn from consideration.
	Claims 1-19 are pending, claims 9 and 11-13 are under examination.
Priority
	Acknowledge is made that this national stage of international patent application PCT/US18/58758, filed on 11/01/2018, which claims priority from US provisional application 62/581,405, filed on 11/03/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 is being considered by the examiner.

Claims Objection
	Claim 9 is object for reciting “HPMA” before it is defined. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites “HPMA-Cbz-drug” without defining said term in specification. Applicants define HPMA as N-(2-hydroxypropyl)methacrylamide and Cbz as benzyl carbamate, however, in the working example and dependent claims 10 and 19, no  N-(2-hydroxypropyl)methacrylamide or Cbz is present in the formula, and instead only CH2=CH(CH3)-C(=O)-N-CH2-CH2- and -C6H4-C-O-C(=O)- are present. Thus, the scope and boundary of claim is unclear, this is indefinite. For compact prosecution purpose, HPMA-Cbz-drug is examined as CH2=CH(CH3)-C(=O)-N-CH2-CH2-linker- C6H4-C-O-C(=O)-drug.
Claim 12 recites “HPMA-link-drug” in claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13 are rejected for depending on rejected claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (“Colon-specific 9-aminocamptothecin—HPMA copolymer conjugates containing a 1,6-elimination spacer”, Journal of Controlled Release 110 (2006)323-331; cited in IDS).
The limitation of claim 9 is met by Gao et al. disclosing HPMA copolymer -9-AC conjugate (page 327, Fig.2) containing monomer HPMA and monomer fits CH2=CH(CH3)-C(=O)-N-CH2-CH2-linker- C6H4-C-O-C(=O)-drug.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 12-13, the limitation is met by Gao et al. disclosing 2.4% and 6.8% of 9-AC (drug) in the polymer; MW 29000 and 19600 (page 327, left column, first paragraph); 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Colon-specific 9-aminocamptothecin—HPMA copolymer conjugates containing a 1,6-elimination spacer”, Journal of Controlled Release 110 (2006)323-331; cited in IDS), as applied for the above 102 rejections for the above 102 rejections for claims 9 and 12-13.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gao et al. teaching has already been discussed in the above 102 rejection and is incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gao et al.  is that Gao et al.   is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
One of ordinary skill in the art would have been motivated to adjust and optimize to have PDI from 1.1 to 1.6 because this is optimization through routing experimentation. MPEP 2144.05. Therefore, it is obvious for one of ordinary skill in the art to have PDI from 1.1 to 1.6 and produce instant claimed invention with reasonable expectation of success, especially in the absence of showing criticality of claimed range.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613